DETAILED ACTION
This office action is in response to the communication received December 17, 2020 concerning application number 15/432,220.
The amendment of claim 1 and cancellation of claim 20 is acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to applicant's argument that the claimed electrode cannot be simply inserted into the patient through Hollis’s second guide channel, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Consequently, a person of ordinary skill in the art would modify the guide channel for capability of insertion of the electrode and a person of ordinary skill in the art has the knowledge and capability to do such a thing. Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., avoiding capacitive coupling between the ion emitting electrode and the surgical device as well as meeting medical regulations) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 
Applicant’s arguments with respect to the specific limitation added to claim 1 have been considered but are moot because the new ground of rejection for this claim limitation does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electrode head further comprising an electrically resistive arrangement for limiting the induced current flow to the electrode must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities:  it depends from cancelled claim 12.  Appropriate correction is required. As previous limitations of claim 12 were added in an amendment to claim 1, claim 13 is interpreted as depending from claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11, 13-15, 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hollis (US 2012/0143134) in view of Warren et al. (US 2012/0067212) and further in view of Luhta et al. (US 2014/0316231).
Regarding claims 1 and 19, Hollis discloses a surgical access port assembly for providing access for a medical instrument into an intracorporeal cavity of a patient undergoing surgery (see Figs. 1-3), the access port assembly comprising: a cannula (see Fig. 1, cannula from where housing trocar 20 is pointing to the beveled edge adjacent 44/64); a first passage (see Fig. 1, part of 40 that extends along cannula) which extends along the cannula and along which a medical instrument is arranged to pass (see para. 25, instrument introduced via passage 40), the passage comprising a first entrance portion disposed at a proximal region (see Fig. 1, entrance around 20) of the cannula and a first exit portion 44 disposed at a distal region of the cannula; a second passage (see Fig. 1, passage 60 starting around arrow of 20) which extends along the cannula, the second passage comprising a second entrance (see Fig. 1, entrance around 20) disposed at a proximal region of the cannula and a second exit portion 64 disposed at a distal region of the cannula; wherein the second entrance portion of the second passage converges toward the first passage in a direction which is from the proximal end to the distal end of the cannula, and wherein the first exit portion of the first passage and the second exit portion of the second passage diverge along the cannula in a direction which is from the proximal end to the distal end of the cannula 
Hollis does not disclose an electrode arranged to pass along the second passage, the placement of that electrode in the second passage, or an electrode receiver housing having a receiver passage which extends therethrough, though Hollis discloses the use of a catheter or other small diameter device through the gas seal to and through the second passage during laparoscopic surgery for removable insertion into the body, the second passage including a small device receiver housing through which the other device is placed (see Fig. 1, para. 8). Additionally, Hollis does not disclose the electrode comprising an ion emission zone disposed at the distal region thereof, which in use, is arranged to extend out from the second exit port and a head disposed at a proximal end thereof, which is arranged to abut the receiver housing, or the ion emission zone comprising a fibrous emission zone or sharpened distal end of the electrode. Additionally, Hollis discloses the creation of smoke and need to remove smoke from the intracorporeal cavity (see para. 45, cl. 4).
Warren discloses an electrode for removal of smoke to be inserted into a surgical access port assembly comprising an ion emission zone disposed at a distal region thereof, which in use, is arranged to extend out from an exit port (see Abstract, Fig. 3, electrode 150, ion emission zone E, para. 45-47), and a head (see Fig. 3, curved handle) disposed at a proximal end thereof, which is arranged to abut a receiver housing (see Fig. 3, para. 46, pusher can be pushed against housing through which electrode is received), the ion emission zone being disposed so as to extend from the outlet port when in use (see Abstract, Fig. 3, electrode 150, ion emission zone E, para. 45-47) and, consequently, is arranged to 
Teachings of Hollis and Warren are described above but these references as described above do not specifically disclose wherein the ion emission zone is spaced from the cannula by a distance of up to 50 mm to minimize the reduction in output voltage caused by a decrease in the resistance between the electrode and the cannula. However, in order for the ion emission zone to work within the body, it must be spaced from the cannula and the distance would affect the range/position of the ion emission zone and, consequently, the area of treatment, and Warren discloses the ion emission zone spaced from an exit portion by 5 mm (see para. 59), which is under 50 mm.  It would have been obvious to a person having ordinary skill in the art at the time of filing to have the ion emission zone spaced from the exit it comes out of the cannula by a distance by at least 5 mm, this being disclosed by Warren and allowing for the ion emission zone to reach the area of treatment within the patient. 

	Luhta discloses an electrode for a medical device, wherein the electrode includes an anti-static element comprising an electrically resistive arrangement for limiting the induced current flow to the electrode (see Abstract, para. 21, 22, 23, 25), with the anti-static element being in or on the electrode (see Abstract). It would have been obvious to a person having ordinary skill in the art before the effective time of filing to add the anti-static element of Luhta to the electrode of Hollis and Warren in order to dissipate static electricity to prevent its buildup. Additionally, there are very limited places to put the anti-static element in or on the electrode (see Luhta, para. 8).  A person of ordinary skill has good reason to pursue the known options (having it on the head, in the head, having it in the second passage, etc.) within his or her technical grasp.  If this leads to the anticipated success (dissipation of static electricity), it is likely that product was not of innovation but of ordinary skill and common sense.  In that instant the fact that a combination was obvious to try might show that it was obvious under § 103.  See MPEP 2143 (E).  One skilled in the art at the time of invention would place the anti-static element on the head as that would allow for room of the anti-static element as well as allow for the dissipation of static electricity.  
Regarding claim 3, teachings of Hollis, Warren, and Luhta are described above, and Hollis further discloses the first and second exit portions terminating at a first and second exit port, respectively (see Fig. 3, exit ports of 64 and 44).
Regarding claim 4, teachings of Hollis, Warren, and Luhta are described above, and Hollis further discloses the first exit port disposed at a distal end of the cannula (see Fig. 3).

Regarding claim 6, teachings of Hollis, Warren, and Luhta are described above, and Hollis further discloses the second exit port is disposed in a side wall of the cannula (see Fig. 3). 
Regarding claim 7, teachings of Hollis, Warren, and Luhta are described above, and Hollis further discloses the first passage comprising a linear passage, such that the first entrance and first exit portions are collinear (see Fig. 1).
Regarding claim 8, teachings of Hollis, Warren, and Luhta are described above, and Hollis further discloses a head (see Fig. 2, head is portion up until cannula) having an access passage which extends there through, between a proximal and distal end of the head, for receiving a surgical instrument (see Fig. 2, part from entrance 42 to cannula entrance).
Regarding claim 9, teachings of Hollis, Warren, and Luhta are described above, and Hollis further discloses the cannula extends from the distal end of the head and at least the entrance portion of the first passage is aligned with the access passage (see Figs. 1, 2). 
Regarding claim 10, teachings of Hollis, Warren, and Luhta are described above, and Hollis further discloses the head further comprises a receiver passage which extends through the head (see Fig. 1, from around gas seal 66 to second passage entrance), and Hollis and Warren, as explained above in the rejection of claim 1, disclose the electrode placed through this passage. 
Regarding claim 11, teachings of Hollis, Warren, and Luhta are described above, and the resulting surgical access port would have the receiver passage comprise a receiver exit portion (see Hollis, Fig. 1, part of receiver passage transitioning to entrance of second passage) which is aligned with the second entrance portion of the second passage, as the electrode would, in the teachings of Hollis, 
Regarding claim 13, teachings of Hollis, Warren, and Luhta are described above, and Hollis further discloses the receiver passage comprises a receiver exit portion which is aligned with the second entrance portion (see Figs. 1, 2, receiver exit portion is part of receiver passage that transitions into second entrance portion). 
Regarding claim 14, teachings of Hollis, Warren, and Luhta are described above, and Hollis further discloses the receiver passage comprises a substantially linear passage (see Figs. 1, 2, portion past around proximal end 62 is linear).
Regarding claim 15, teachings of Hollis, Warren, and Luhta are described above, and Hollis further discloses the cannula comprises a sharpened distal end (see Figs. 1, 3). 
Regarding claims 21 and 22, teachings of Hollis, Warren, and Luhta are described above but these references, as described above, do not specifically teach the surgical access port assembly further comprising a high voltage, direct current (DC) electrical source which is electrically connectable to the electrode for generating ions from a distal end of the electrode within the abdominal cavity or an electrically conductive conduit which is arranged to electrically couple with the medical instrument and with the electrical source, or a patient undergoing the surgery. 
However, Warren discloses a high voltage, direct current (DC) electrical source that is electrically connectable to the electrode for generating ions from a distal end of the electrode within the abdominal cavity as well as an electrically conductive conduit which is arranged to electrically couple with the medical instrument and with the electrical source (see para. 7, 24, 38, 47, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the time of filing to include a high voltage, direct current (DC) electrical source that is electrically connectable to the electrode for generating ions from a distal end of the electrode within the abdominal cavity along with as an electrically conductive conduit .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hollis in view of Warren and further in view of Luhta as applied to claim 1 above, and further in view of Goldrath (US 5,501,691).
Regarding claim 2, teachings of Hollis, Warren, and Luhta are described above and while Hollis discloses the second exit portion comprises an angled portion guiding and instrument through the second exit portion (see Figs. 1, 3), these references do not disclose this angled portion being arcuate. 
Goldrath discloses an arcuate angled portion for guiding an object through the exit portion of a medical instrument (see Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of filing to have the angled portion be arcuate, this configuration disclosed by Goldrath and helping with a smooth, as opposed to jagged, guiding out of the second exit portion of Hollis and Warren. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781